February 1, 1928. The opinion of the Court was delivered by
This was an action to set aside a deed of conveyance of E.F. Shaw to Bertha G. Shaw, and the mortgage of Bertha G. Shaw to the City National Bank of Sumter, S.C. an appellant. The cause was first heard by Hon. E.C. Haynsworth, Master of Sumter County, who decided in favor of the validity of the deed and mortgage which were attacked. The plaintiff excepted to the Master's report, and Circuit Judge Townsend reversed the Master, and directed the cancellation of the two instruments.
The cause involved, mainly, questions of fact. The burden is upon the appellant to show error in the findings of fact as made by the Circuit Judge. We have examined carefully all evidence in the case, and have reached the conclusion that the Master was correct, and that the Circuit Judge was in error in their respective findings. The report of the Master will be reported.
The judgment of this Court is that the decree of the Circuit Judge appealed from be, and the same is hereby, reversed.
MESSRS. JUSTICES COTHRAN, STABLER and CARTER, and MR. ACTING ASSOCIATE JUSTICE J. WM. THURMOND concur. *Page 318